Case: 13-60300      Document: 00512524840         Page: 1    Date Filed: 02/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60300                       February 6, 2014
                                  Summary Calendar                       Lyle W. Cayce
                                                                              Clerk

WINNIE NGARUIYA,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 456 729


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Winnie Ngaruiya, a native and citizen of Kenya, has filed a petition for
review of the order of the Board of Immigration Appeals (BIA) affirming the
denial of her application for relief from removal. Ngaruiya sought asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT) based on her fear of being subjected to harm, including female genital
mutilation (FGM), by her uncle and members of the Mungiki sect in Kenya.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60300    Document: 00512524840     Page: 2   Date Filed: 02/06/2014


                                 No. 13-60300

      Ngaruiya first challenges the denial of withholding of removal, arguing
that the BIA erred in finding that she failed to show that she would be
persecuted by someone the Kenyan government was unable or unwilling to
control. Ngaruiya argues that the BIA failed to consider key evidence that the
Kenyan police took no action when her uncle’s threats against her were first
reported to the police. According to Ngaruiya, the BIA also failed to consider
evidence that the police did not prevent her uncle from forcing her cousin to
undergo FGM.
      We review the order of the BIA and will consider the underlying decision
of the immigration judge only if it had some impact upon the BIA’s decision.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2011). The BIA’s
determination that an alien is not eligible for withholding of removal is
reviewed under the substantial evidence standard. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006). Under that standard, this court will not reverse
the BIA’s decision unless the evidence not only supports a contrary conclusion
but compels it. Id.
      The BIA adequately considered the evidence as a whole even though it
did not discuss the specific evidence now cited by Ngaruiya.        See Roy v.
Ashcroft, 389 F.3d 132, 139 (5th Cir. 2004). On balance, the record does not
compel the conclusion that the Kenyan government was unwilling or unable to
control the actions of Ngaruiya’s uncle or the Mungiki sect against Ngaruiya.
      Ngaruiya also presents for the first time a statutory argument that an
alien may obtain withholding of removal without showing that the government
is unable or unwilling to control his or her persecutor. We lack jurisdiction to
consider the argument, as it was not raised before the BIA and therefore is
unexhausted. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-
19 (5th Cir. 2009).



                                       2
    Case: 13-60300     Document: 00512524840      Page: 3   Date Filed: 02/06/2014


                                  No. 13-60300

      Ngaruiya next challenges the denial of relief under the CAT. The BIA
upheld the denial of CAT relief on the ground that Ngaruiya failed to show
that her removal to Kenya would more likely than not cause her to be tortured
by, at the instigation of, or with the consent of a public official or other person
acting in an official capacity.     The BIA’s finding is reviewed under the
substantial evidence standard. See Chen, 470 F.3d at 1134.
      According to Ngaruiya, the BIA’s finding was not supported by
substantial evidence because the BIA failed to consider evidence of certain bad
acts by her uncle. Her argument is unavailing. The record as a whole does not
compel the conclusion that the Kenyan government would acquiesce to any
torture of Ngaruiya by her uncle or the Mungiki sect.
      Although Ngaruiya presents additional arguments challenging the
validity of her notice to appear, the determination that her application for
asylum was untimely, and the denial of voluntary departure, we lack
jurisdiction to consider them because they were not exhausted before the BIA.
See § 1252(d)(1); Omari, 562 F.3d at 318-21.
      The petition for review is DENIED.




                                        3